KLEIN, J.
Appellant plaintiff was awarded attorney’s fees under the offer of judgment statute, section 768.79, Florida Statutes (1995), as a result of a verdict she obtained in an accident case. She has apparently been unable to collect the fees against the defendants and has filed a motion to join the defendant’s liability insurer, Illinois National Insurance Company as a party, in order to request a judgment for the attorney’s fees against the insurer. The trial court denied the motion to join the insurer, without prejudice to plaintiff seeking the fees in an action for bad faith against the insurer.1
Under similar circumstances, the Second District Court of Appeal concluded that the plaintiff could not recover attorney’s fees against a liability insurer, which was not a party, under the offer of judgment statute. Sparks v. Barnes, 755 So.2d 718 (Fla. 2d DCA 1999). We agree with the reasoning of Sparks and affirm. See also Feltzin v. Bernard, 719 So.2d 315 (Fla. 3d DCA 1998).
GROSS and HAZOURI, JJ., concur.

. The judgment obtained by plaintiffs in this case was in excess of the policy limits.